PER CURIAM.
Appellant sued for damages for alleged breach of contract, claiming that appellee had failed to perform his obligations under the contract and that certain actions of appellee amounted to fraud and misrepresentation. The trial court gave judgment for appellee, after finding that there was no evidence of fraud or misrepresentation and that appellee “performed fully and faithfully his part of the contract insofar as he was able despite interference from plaintiff.” The record discloses that the issues were strictly factual and the findings were supported by the evidence. Therefore we must affirm.
Affirmed.